19-13895-jlg   Doc 257-8 Filed 06/05/20 Entered 06/05/20 21:40:45   Exhibit 08 -
                   Y. Nachmani Declaration (6.3.20) Pg 1 of 4




                   EXHIBIT 8
19-13895-jlg   Doc 257-8 Filed 06/05/20 Entered 06/05/20 21:40:45   Exhibit 08 -
                   Y. Nachmani Declaration (6.3.20) Pg 2 of 4
19-13895-jlg   Doc 257-8 Filed 06/05/20 Entered 06/05/20 21:40:45   Exhibit 08 -
                   Y. Nachmani Declaration (6.3.20) Pg 3 of 4
19-13895-jlg   Doc 257-8 Filed 06/05/20 Entered 06/05/20 21:40:45   Exhibit 08 -
                   Y. Nachmani Declaration (6.3.20) Pg 4 of 4
